Citation Nr: 0602679	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  96-49 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE


Whether the veteran is entitled to additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to July 1991. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1994 vocational rehabilitation 
determination at the RO.  

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing held at the RO in January 2003.  

In a May 2003 decision, the Board denied the veteran's claim 
for additional vocational rehabilitation training.  

The veteran subsequently appealed this case to the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
Court).

While the case was pending at the Court, the veteran's 
attorney and the VA Office of General Counsel filed a joint 
Motion requesting that the Court vacate the May 20023decision 
and remand the case to the Board for additional development.  

In a February 2005 Order, the Court vacated the Board's May 
2003 decision and remanded her claim to the Board for 
readjudication.  


FINDINGS OF FACT

1.  The veteran is service-connected for a left knee and 
psychiatric disabilities with a combined rating of 70 
percent.  The veteran has a TDIU rating.  

2.  The RO properly placed the veteran's case from evaluation 
and planning status to interrupted status to discontinued 
status effective October 11, 1993.  

3.  Through participation in the vocational rehabilitation 
program, the veteran received a Master's Degree in Public 
Administration in December 1993.  

4.  Thereafter, the veteran was accepted and enrolled in law 
school that began in the Fall of 1994.  

5.  The evidence does not demonstrate that, at the time the 
veteran entered law school, her service-connected psychiatric 
disorder and/or left knee disability had worsened to the 
extent that the effects of the disabilities precluded her 
from performing the duties of the occupation for which she 
was previously found rehabilitated.  

6.  The veteran's employment handicap and capabilities did 
not render her unsuitable for employment in the occupational 
objective for which services were provided by VA under the 
Chapter 31 vocational rehabilitation program.  


CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38 of the 
United States Code have not been met.   38 U.S.C.A. § 3100, 
3101, 3102, 3104, 3108, 3110, 3111, 3117 (West 2002); 38 
C.F.R. §§ 21.197, 21.198, 21.283, 21.284  (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

There has been a significant change in the with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA). 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

To implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Under the VCAA, VA has several notice 
requirements it must satisfy. 38 U.S.C.A. §§ 5102, 5103.  
Additionally, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.  

However, the VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, pointing 
out that the statute at issue in their case was not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Likewise, the statute at issue in this 
matter is not found in Chapter 51, rather, it is found in 
Chapter 31.  


Background

The veteran is service-connected for major depression, rated 
as 50 percent disabling and left knee internal derangement, 
status post reconstruction, rated as 30 percent disabling.  
Her total combined rating is 70 percent.  She is also in 
receipt of a total  compensation rating based on individual 
unemployability under 38 C.F.R. § 4.16(a).  



Analysis

The three "basic requirements" for eligibility for chapter 31 
vocational rehabilitation training are set out in 38 C.F.R. § 
21.1(b).  The first requirement is that of a basic 
entitlement to services under 38 C.F.R. § 21.40. 38 C.F.R. § 
21.1(b)(1).  The second requirement under 38 C.F.R. § 21.1(b) 
is that the services necessary for training and 
rehabilitation must be identified by VA and the veteran. 38 
C.F.R. § 21.1(b)(2).  The third requirement is that VA and 
the veteran must develop a written plan describing the 
program goals and the means through which those goals will be 
achieved.  38 C.F.R. § 21.1(b)(3).  

A veteran seeking chapter 31 vocational rehabilitation 
training will be assigned a specific case status.  See 38 
C.F.R. § 21.180(a).  The initial case status is "applicant" 
status.  38 C.F.R. § 21.182.  Once the existence of a 
qualifying service-connected disability is established under 
38 C.F.R. § 21.40(a), an "initial evaluation" is scheduled. 
38 C.F.R. § 21.50(a).  

If the veteran attends the appointment for an initial 
evaluation the veteran progresses to "evaluation and planning 
status."  See 38 C.F.R. § 21.180(e)(1)-(4).  During 
evaluation and planning status, it is determined whether the 
veteran has an employment handicap under 38 C.F.R. § 21.40(b) 
and whether achievement of a vocational goal is feasible, and 
a plan is developed.  See 38 C.F.R. §§ 21.184(a)(1), 21.50.  

When a decision concerning achievement of a vocational goal 
cannot be made during the initial evaluation, 38 C.F.R. § 
21.57 provides for an extended evaluation, and the veteran's 
case may be assigned to "extended evaluation status."  38 
C.F.R. § 21.57(a), see 38 C.F.R. § 21.188 (outlining the 
procedures for moving an applicant from "evaluation and 
planning" status to "extended evaluation" status).  If the 
veteran completes "evaluation and planning status," he moves 
to "rehabilitation to the point of employability" status, 
from there to "employment services" status, and from there to 
"rehabilitated" status.  see 38 C.F.R. §§ 21.180, 21.190, 
21.194, 21.196.  

The Board notes that in a letter dated in August 1991, the RO 
informed the veteran of an appointment with a vocational 
rehabilitation counselor in order to begin her evaluation for 
vocational rehabilitation services.  

In the veteran's personal statement (VA Form 28-1902) dated 
in August 1991, the veteran raised concerns about whether she 
would be able to continue her Masters of Public 
Administration (MPA) degree given that she had only seven 
months of coursework remaining until her expected graduation 
date of June 1992.  She indicated that vocational 
rehabilitation "allows up to 48 months of training" and 
questioned whether she could "continue my education and also 
earn a law degree?"  She further reported her desire to earn 
an MPA and a Juris Doctor (JD) degree and her interest in 
political science, law, urban planning, and real estate 
development.  

In counseling notes dated in August 1991, the veteran's 
vocational rehabilitation specialist (VRS) reported the 
veteran's tentative program of completing an MPA degree, in 
which the veteran was already enrolled.  This was noted to be 
the veteran's educational goal.  Next steps to be taken were 
reported to be to "check out law schools, fees, and 
requirements," as well as, "take the LSAT (law school 
admission test) in October."  The VRS noted that "since the 
MPA is a terminal degree, this is now the long-term 
educational goal."  It was also reported that the veteran 
would seek employment in the field of public administration 
after obtaining her MPA degree.  

The Board notes that a career assessment inventory/profile 
report dated is of record.  
Later that month, the RO informed the veteran of an 
appointment with a vocational rehabilitation counselor in 
order to determine her eligibility for and entitlement to 
vocational rehabilitation services.  

The veteran completed and signed a rehabilitation plan (VA 
Form 28-8872) dated in September 1991  The veteran indicated 
that her program goal was to gain "entry level employment as 
a city manager/planner or employment in a related 
occupation."  Immediate objectives to achieve planned goal 
was reported to be complete the requirements for a MPA 
degree.  The veteran noted the duration of services was to be 
from September 3, 1991 to June 1, 1993  (the anticipated 
completion date).   

In the VA vocational rehabilitation specialist counseling 
record and narrative report dated in September 1991, the 
veteran was reported to have a serious employment handicap 
due to her service-connected depression and knee 
disabilities.  It was noted that the veteran "has 48 months 
entitlement from Chapter 31."  

The VA counselor reported that the veteran was "very 
interested in city government" and that her enrollment in 
the MPA program was suitable for her disabilities.  The 
counselor reported that "when she is graduated, she will 
have a good degree from a well-known university whose 
standards are recognized nationwide.  This should make her 
very employable."  Also, the counselor opined that in order 
to be rehabilitated to employment, the veteran will enroll in 
the appropriate courses, continue her medical therapies in 
treatment of her service-connected disabilities, as well as 
make use of VA benefits designed to facilitate the 
rehabilitation process.  

The VA counselor noted that "Sixty days prior to completion 
of her degree, she will seek to have an IEAP developed and 
will begin and maintain a sustained effort to seek and to 
find employment in her chosen field."  

In an October 1991 report of contact, it was noted that the 
veteran was granted retroactive induction to vocational 
rehabilitation benefits "for 12 units, full time for the 
period from September 3, 1991 to December 21, 1991, per 
school official."  A VA counseling psychiatrist memorandum 
reflected the veteran's application for vocational 
rehabilitation services on July 17, 1991.  The veteran was 
found eligible for retroactive induction into the vocational 
rehabilitation training, under 38 C.F.R. § 21.282, effective 
from September 3, 1991.  

In a November 1991 notice letter, the veteran was informed of 
a meeting with a VRS.  

In a special report of training (VA Form 28-1905d) dated in 
January 1992, it was noted that the veteran failed to attend 
the initial orientation because she was hospitalized for a 3-
week period.  The veteran was informed of the importance of 
keeping the VRS informed.  

In a January 1992 entry, after attempts to reach the veteran, 
it was noted that the veteran was hospitalized and that she 
had made arrangements with her instructors for completion of 
her course work.  The veteran met for her initial orientation 
on January 14, 1992.  

In a special report of training (VA Form 28-1905d), in a 
December 1992 entry, the VRS noted the need for an 
Individualized Written Rehabilitation Plan (IWRP). 

In a special report of training (VA Form 28-1905d) dated in 
June 1993, the VRS noted the vocational objective of MPA.  
With regard to her MPA work, the veteran was noted have been 
hospitalized for service-connected depression and that she 
should have completed her program at that time.  The VRS 
reported the veteran's attempt to arrange a way to make up 
her missed time and graduate when those courses were 
completed.  Recent vocational objective related actions taken 
by the veteran were reported to include the veteran's 
application for jobs at the county, city, and state levels, 
but that due to budget cutbacks, the employment outlook 
"looks dull."  The veteran was also reported to have stated 
her goal to attend law school and her application to top tier 
schools.  Obstacles included her pending divorce that was 
noted to be a contributing factor to her psychotic episode.  
The veteran's new address was noted in this report.  

Based on the above facts, the RO apparently determined that 
the veteran had a qualifying service-connected disability and 
an "initial evaluation" was scheduled and attended by the 
veteran per 38 C.F.R. § 21.50(a).  It appears that her claim 
then progressed to "evaluation and planning status" as a 
rehabilitation plan was devised and agreed to by the veteran.  


Interrupted Status

During this time, in a June 1993 report of contact, the 
veteran was noted to be enrolled full-time in her MPA program 
from January 1, 1993 through May 6, 1993.  

In a letter dated June 1, 1993, the VSR informed the veteran 
that her vocational rehabilitation program was to be put in 
interrupted status, effective from May 7, 1993 due to her 
move out of the area.  The veteran was informed that while 
she would no longer receive subsistence allowance during the 
period the program was interrupted, she would remain eligible 
for many rehabilitation services.  The veteran was also given 
notice of her procedural and appellate rights that included 
the submission of new evidence and a personal hearing.  

In a letter dated on August 2, 1993, the VRS informed the 
veteran of the interruption in her course of vocational 
rehabilitation and that she had 30 days in which to respond 
to the August 1993 letter.  The veteran was notified that if 
she did not respond, her case would be placed in discontinued 
status.  

In the Court's February 2005 Joint Motion for Remand, it was 
held that the Board failed to adequately discuss the 
veteran's status for vocational rehabilitation under Chapter 
31.  The Court found that the Board did not discuss whether 
the veteran was placed in the correct status throughout the 
history of her claim or if procedures, provided for in the 
vocational rehabilitation regulations were followed by VA.  

The Court cited 38 C.F.R. § 21.197 (a) and (b) which 
recognizes interrupted status for situations that may arise 
in the course of a rehabilitation program in which a 
temporary suspension of the program is warranted.  

38 C.F.R. § 21.197 provides that the purpose of interrupted 
status is to recognize that a variety of situations may arise 
in the course of a rehabilitation program in which a 
temporary suspension of the program is warranted.  In each 
case, VA first must determine that the veteran will be able 
to return to a rehabilitation program or a program of 
employment services following the resolution of the situation 
causing the interruption.  This determination will be 
documented in the veteran's record.  Thereafter, a veteran's 
case will be assigned to interrupted status when: (1) VA 
determines that a suspension of services being provided is 
necessary; and (2) either: (i) a definite date for resumption 
of the program is established; or (ii) the evidence indicates 
the veteran will be able to resume the program at some future 
date, which can be approximately established.  

A veteran's case may be interrupted and assigned to 
interrupted status for reasons including but not limited to 
the following: (1) the veteran does not initiate or continue 
rehabilitation process, if a veteran does not begin or 
continue the rehabilitation process, the veteran's case will 
be interrupted and assigned to interrupted status; (2) if a 
veteran's conduct or cooperation becomes unsatisfactory, 
services and assistance may be interrupted as determined 
under provisions of 38 C.F.R. §§ 21.362 and 21.364; (3) the 
veteran cannot continue the program because the necessary 
training and rehabilitation services are unavailable; (4) a 
veteran's case shall be assigned to interrupted status prior 
to discontinuance and assignment to discontinued status in 
all cases except as provided in 38 C.F.R. § 21.182(d) (where 
the veteran's case is discontinued in the applicant stage) 
and upon the veteran's death.  

The purpose of assignment to interrupted status is to assure 
that all appropriate actions have been taken to help the 
veteran continue in his or her program before discontinuing 
benefits and services.  A veteran in interrupted status may 
be assigned to his or her prior status or other appropriate 
status, if he or she reports for entrance or reentrance into 
the prescribed program at the time and place scheduled for 
the resumption of the rehabilitation program.  

In this instance, the Board finds that the veteran was 
adequately informed of her interrupted status and had ample 
opportunity to respond to the notice letters dated in June 
1993 and August 1993.  Given that the veteran's stated goal 
as reported in the September 1991 rehabilitation plan was to 
complete the requirements of the MPA with an anticipated 
completion date of June 1, 1993, and the fact that the 
veteran did not provide any further information regarding the 
status of her move or the status of her employment or 
academic situation, the RO's decision to put her case in 
interrupted status was proper.  


Discontinued Status

Turning to the issue of whether the veteran was properly put 
in discontinued status, the Board notes that in a letter 
dated on October 11, 1993, the VRS informed the veteran that 
her course of vocational rehabilitation for the objective of 
MPA degree was discontinued effective from October 11, 1993.  
The VRS explained that given the veteran's move out of the 
area and her failure to respond to previous correspondence, 
her vocational rehabilitation course was discontinued.  The 
veteran was notified of her procedural and appellate rights 
and was informed that her school was on notice of her 
discontinued status.  No response to this October 1993 notice 
was received from the veteran.  

In a special report of training, the VRS provided a closure 
statement for discontinuance.  The VRS noted that the veteran 
was transferred in from San Diego to attend USC to complete 
an MPA degree.  During her coursework, the veteran was noted 
to have achieved above average grades given her need for 
hospitalization and dealing with her service-connected left 
knee and psychiatric disabilities.  

The VRS indicated the veteran "may have to complete the fall 
1993 semester due to illness, plus she is moving out of the 
area."  The VRS reported that the veteran's "education will 
definitely help her in seeking employment."  The VRS 
indicated that "it is not known if she is employed or if she 
plans to continue her schooling, but the training that she 
has received has increased her ability to get employment if 
she so seeks and her health allows her to."  

The VRS reported that an MRG would be assigned to the 
veteran's case and that her case would be placed in 
discontinued status, effective October 11, 1993.  The VRS 
noted that "It is believed that enough knowledge has been 
gained at the Bachelor's degree level for [the veteran] to 
become employed in the field of Public Administration while 
pursuing her MPA."  

In a letter dated in January 1994 from the veteran's MPA 
program, it was noted that the veteran completed the 
necessary course work for the MPA.  The degree was conferred 
as of December 17, 1993.  

38 C.F.R. § 21.198 provides that the purpose of discontinued 
status is to identify situations in which termination of all 
services and benefits received under Chapter 31 is necessary.  
VA will discontinue the veteran's case and assign the case to 
discontinued status following assignment to interrupted 
status as provided in 38 C.F.R. § 21.197 for reasons 
including but not limited to the following: (1) veteran 
declines to initiate or continue rehabilitation process; (2) 
unsatisfactory conduct and cooperation; (3) end of 
eligibility and entitlement occurs; (4) medical and related 
problems; (5) veteran voluntarily withdraws from the program; 
and (6) veteran's failure to progress in the program.  The 
Vocational Rehabilitation and Counseling Officer shall review 
each case in which discontinuance is being considered for a 
veteran with a service-connected disability rated 50 percent 
or more disabling.  The Vocational Rehabilitation and 
Counseling Officer may utilize existing resources to assist 
in the review, including referral to the Vocational 
Rehabilitation Panel.  

Except as noted, assignment of the veteran's case to the same 
status from which the veteran was discontinued or to a 
different one requires that VA first find: (1) The reason for 
the discontinuance has been removed; and (2) VA has 
redetermined his or her eligibility and entitlement under 
Chapter 31; (3) a veteran placed into discontinued status as 
a result of a finding of unsatisfactory conduct or 
cooperation under 38 C.F.R. §§ 21.362 and 21.364 must also 
meet the requirements for reentrance into a rehabilitation 
program found in 38 C.F.R. § 21.364.  VA shall establish 
appropriate procedures to follow up on cases which have been 
placed in discontinued status, except in those cases 
reassigned from applicant status.  

The purpose of such follow-up is to determine if: (1) the 
reasons for discontinuance may have been removed, and 
reconsideration of eligibility and entitlement is possible; 
or (2) the veteran is employed, and criteria for assignment 
to rehabilitated status are met.  

In this instance, the Board finds that the veteran's case 
underwent the required review by the VRS that determined the 
veteran should be put in discontinued status.  The veteran 
failed to respond to the October 1993 letter that informed 
her that based on her move out of the area and her failure to 
respond to previous correspondence regarding the status in 
the vocational rehabilitation program.  

The Board notes that the reasons VA will discontinue the 
veteran's case and assign the case to discontinued status 
following assignment to interrupted status as provided in 38 
C.F.R. § 21.197 is not an exhaustive list.  The veteran 
failed to provide any information regarding the status of her 
situation regarding her schooling, employment, or 
disabilities.  

It appears that the veteran was accorded a special review of 
the proposed discontinuance under 38 C.F.R. § 21.198(b)(7).  
As such, the Board finds that the move of the veteran's case 
to interrupted status then discontinued status was proper 
under the law.  38 C.F.R. §§ 21.197, 21.198.  


Rehabilitated Status

The Court in its February 2005 remand held that the record 
did not support the Board's conclusion that the veteran was 
properly placed in rehabilitated status in December 1993.  
However, the Board disagrees.  

In a letter dated in March 1994 from the veteran's admitting 
law school, it was noted that the veteran's application for 
admission was approved.  

In June 1994, the RO received a letter from the veteran 
requesting the Los Angeles, California VARO to forward her 
file to the vocational rehabilitation program at the St. 
Petersburg, Florida VARO.  The veteran also requested the RO 
forward the necessary documentation to her admitting law 
school.  

In a letter dated in July 1994, the St. Petersburg VARO noted 
its receipt of the veteran's vocational rehabilitation 
record.  Based on a review of the record, the VA counseling 
psychologist reported that the veteran had been placed in a 
rehabilitated status after having received her MPA in 
December 1994. 

It was noted that there was no new and material evidence or 
any effort in fact or law that would warrant removal of her 
case from this status.  As such, the counselor was unable to 
take further action on her claim for vocational 
rehabilitation services.  The veteran was informed of her 
right to employment placement assistance, but was not 
approved to attend law school or pursue further academic 
studies.  The veteran was notified of her procedural and 
appellate rights.  She was also informed that an 
"Administrative Review can only be done before submission of 
an appeal to the Board of Veterans' Appeals."  

In a letter dated in August 1994, the veteran informed the 
San Diego RO that she was moving to Florida and provided her 
change of address.  The veteran requested a transfer of her 
claims file.

In response, the RO received the veteran's notice of 
disagreement in August 1994.  

With respect to whether the veteran was rehabilitated by 
virtue of her receipt of a Master's degree, the veteran 
testified that it was always her intention to pursue a career 
in law and that her initial Masters program was a pre-
requirement.  She maintained that the VA counselors in 
California assured her that she would have no problem 
establishing entitlement to additional education, as 
reflected in her original plans to attend law school and 
prompted her move to Florida.  As such, the veteran contended 
that she requested the remainder of her vocational 
rehabilitation entitlement to continue her education.  

In February 1995, the veteran testified at a personal hearing 
held at the RO before members from the Vocational 
Rehabilitation Counseling (VR&C) Division.  The veteran 
stated that she is considered severely handicapped and when 
she applied for vocational rehabilitation benefits, her long-
range goal was to attend law school.  

The veteran reported that she was already enrolled in an MPA 
program in preparation for acceptance into law school.  The 
veteran testified that the VA counselor recommended that she 
complete the MPA program as a means of having grades that 
would be accepted by law schools and that would prove her 
ability to achieve her ultimate goal of completion of law 
school.  The veteran testified that her VSR told her that 
"it would be no problem" for her to go to Florida to attend 
law school, using the remaining entitlement for that purpose.  
The veteran believed that when she was accepted into law 
school and made preparations to leave California the 
vocational rehabilitation program would continue 
automatically.  

The veteran stated that she is not employable with her 
Masters degree because of a lack of government jobs due to 
budget cuts and hiring freezes.  

The RO received the veteran's VA Form 1-9 substantive appeal 
on October 5, 1995.  She petitioned for continuance of 
vocational rehabilitation in order to obtain her law degree, 
which she indicated, "was the original goal."  

Following her appeal, the veteran testified at a personal 
hearing before the Board.  Her testimony was essentially of 
the same content as that presented in the RO hearing.  She 
testified that she did not know she was ineligible for 
vocational rehabilitation benefits until her RO hearing that 
was held in February 1995.  

At that time, she had completed a semester of law school and 
had one year of training left in her vocational 
rehabilitation course.  The veteran believed that because she 
was entitled to 48 months of vocational rehabilitation 
training, she did not need to apply for a continuance of the 
remaining year of her entitlement.  She testified that while 
she is a licensed attorney, she is not employed and has not 
been rehabilitated.  

The legal criteria provide that a veteran is essentially 
rehabilitated in cases in which the goals of the 
rehabilitation program or a program of employment services 
have been substantially achieved.  38 C.F.R. § 21.196 (2004).  

With respect to whether the veteran was rehabilitated by 
virtue of her receipt of a Master's degree in December 1993, 
the governing legal criteria provide that a veteran, who has 
been found "rehabilitated to the point of employability," 
shall be declared "rehabilitated" when, among other things, 
she pursues additional education or training, in lieu of 
obtaining employment, after completing her prescribed program 
of training and rehabilitation services if: (i) The 
additional education or training is not approvable as part of 
the veteran's rehabilitation program under this chapter; and 
(ii) Achievement of employment consistent with the veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.  38 
C.F.R. § 21.283(a),(c) (2002).  

In light of the facts presented in this case and the 
foregoing regulatory provisions, the Board finds that the 
veteran was properly found rehabilitated in December 1993.  

At that time, rehabilitation to the point of employability 
had been achieved.  As noted, that month she had completed 
the coursework mapped out in September 1991, namely, she 
received a Master's Degree in Public Administration from USC.  

Thereafter, instead of pursuing a career in city government 
or similar field, she decided to go to law school, a program 
which was not previously approved, the completion of which, 
however, would enhance the achievement of employment 
consistent with the veteran's aptitudes, abilities, and 
interests (indeed, as noted above, the veteran planned to use 
the two degrees together in her chosen field).  See 38 C.F.R. 
§ 21.283(c)(3) (2004).  

Turning to the veteran's specific contentions noted 
hereinabove, it is noted that the Board will not speculate as 
to the reason for the omission of the goal of law school from 
the September 1991 IWRP after it had been previously noted.  

It does appear that, prior to the development of the plan, it 
was determined that obtaining the Master's Degree in Public 
Administration was going to be the approved long term goal, 
as reflected in June 1993 notes.  Again, to address what 
matters were or were not discussed between the counselor(s) 
and the veteran in making the final determination in the 
discontinuance report would require the Board to engage in 
speculation, which it will not do.  

The Board does point out that - to the extent that the 
veteran was misled into thinking that law school was an 
approved goal or was advised to pursue a law degree, which is 
not conceded - inaccurate advice would not create any legal 
right to benefits where such benefits are otherwise 
precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 
(1995); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
("[e]rroneous advice given by a government employee cannot be 
used to estop the government from denying benefits.").  

The veteran has not claimed that a change in the program was 
warranted, thus, a discussion of  38 C.F.R. § 21.94 is not 
for application.  

In any event, at the time the veteran received her degree in 
December 1993, the specified goal was feasible and the 
veteran's circumstances had not changed nor had new 
information has been developed which made rehabilitation more 
likely if a different long-range goal was established.  The 
veteran had instead decided to attend law school to enhance 
her education.  

To the extent that the veteran claims that she has not used 
all of her eligibility in the program, the Board notes that 
generally, within a defined twelve-year period, the maximum 
period in which a veteran can receive vocational 
rehabilitation benefits is forty-eight months.  See 38 
U.S.C.A. § 3105(b) (West 2002); 38 C.F.R. § 21.70 (2004).  
Her program was deemed to have ended in December 1993 
(apparently after 36 months of training).  

As such, for any program otherwise approved thereafter, which 
was not the case here, she would indeed have time remaining 
in which to utilize these benefits.  

Finally, as correctly pointed out by the veteran, the 
applicable regulation dictates that a higher level of 
training is appropriate in order to offset a competitive 
disadvantage for veterans with serious employment handicaps.  
38 C.F.R. § 21.72(b)(2) (2004).  

To the extent that she claims that she was not accorded such 
training, the Board notes that she was granted benefits in 
order to obtain a post-graduate degree, one which her 
counselor essentially noted in the IWRP would provide her 
with skills necessary to overcome the effects of her serious 
employment handicap.

In order to obtain reentrance into rehabilitation to the 
point of employability, i.e., receive an additional period of 
training or services, the evidence must show the following: 
(1) the veteran has a compensable service-connected 
disability and either; (2) (the then) current facts, 
including any relevant medical findings, establish that her 
service-connected disability has worsened to the extent that 
the effects of the service-connected disability considered in 
relation to other facts precludes her from performing the 
duties of the occupation for which she previously was found 
rehabilitated; or (3) the occupation for which he previously 
was found rehabilitated under Chapter 31 is found to be 
unsuitable on the basis of her specific employment handicap 
and capabilities.  38 C.F.R. § 21.284 (2004).  

After reviewing the facts of this case in conjunction with 
the aforementioned regulation, the Board finds that 
entitlement to reentrance into a rehabilitation program is 
not warranted.  

The evidence in this regard does not reflect that the 
veteran's service-connected psychiatric disorder, rated as 50 
percent disabling, and/or her left knee disability, rated as 
30 percent disabling, increased in severity during the time 
she was enrolled at USC and finishing up her Master's 
program, or during the time leading up to her entrance into 
law school.  

Indeed, it has not been medically established, that these 
disabilities had worsened to the extent that their effects, 
considered in relation to other facts, precluded her from 
performing the duties of the occupation for which she 
previously was found rehabilitated; nor does the evidence 
show that the occupation for which the veteran previously was 
found rehabilitated under Chapter 31 was unsuitable on the 
basis of her specific employment handicap and capabilities.  
38 C.F.R. § 21.284(a)(2),(3) (2004).  

In this regard, the Board notes that in an October 2002 
rating decision, the RO continued the 50 percent rating for 
depression and denied entitlement to specially adapted 
housing under 38 U.S.C.A. § 2101(a).  

The Board realizes that the veteran is significantly disabled 
by service-connected disabilities, as reflected by the fact 
that a total rating for compensation purposes due to 
unemployability has been in effect since she separated from 
service.  

As discussed hereinabove, however, there is no objective 
evidence of record showing that, at the time the veteran 
decided to go to law school, her service-connected 
disabilities made the occupation which she had trained for 
unsuitable for her and the record is devoid of any suggestion 
that any additional disability made such occupation 
unsuitable for her.  

The Board points out that the purpose of the Chapter 31 
vocational rehabilitation program is to provide the 
assistance necessary to enable veterans to obtain and 
maintain suitable employment, and that this goal was met in 
this case.  

While the veteran has not stated her desire to reenter the 
vocational rehabilitation program, based on the foregoing 
facts, it does not appear that the occupation the veteran was 
trained for is no longer suitable on the basis of her 
specific employment handicap and capabilities and, if other 
criteria are met, to include the establishment of an suitable 
employment plan.  

As such, the Board finds that the evidence is against the 
veteran's claim of entitlement to additional vocational 
rehabilitation benefits and the requisite provisions of 38 
C.F.R. § 21.284 have not been met.  

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430. The veteran's appeal is therefore denied.  




ORDER

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38 of the United States Code is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


